Per Curiam.
The single point in the cause was recently decided at Sunbury in Oyster v. Bellas; where it was determined that a return of survey, though none were made, is not to- be treated as a nullity in order to authorize a survey to be made subsequently, without an order of resurvey. That cause was twice argued and deliberately considered; and its authority is not to be questioned. We are bound to say, therefore, that the second survey in this case was made without authority. The other points are not pressed; but upon this it is impossible to sustain the judgment.
Judgment reversed, and a .venire de novo awarded.